Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 13, and 20 have been amended.
	Claims 2-12 and 14-19 have been previously presented.
	Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments on pages 9-10, filed on 10/4/22 have been fully considered but they are not persuasive. Applicant notes, on page 9, that claims 1, 13, and 20 have been amended.
35 U.S.C. 112(b) Rejections:
	Applicant argues, on pages 9-10, that claims 1, 13, and 20 have been amended to address the rejections under 35 U.S.C. 112(b). The Examiner notes that the amended claims result in new rejections under 35 U.S.C. 112(b). Applicant is referred to the rejections under 35 U.S.C. 112(b), below, for a complete discussion of the pending claims. 
	Applicant’s arguments are fully considered, but are not persuasive.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
Regarding claim 1,  claim 1 recites, 
“parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.” 
However, Applicant’s specification does not provide adequate written description support for the negative claim limitation, as claimed (See MPEP 2173.05 (i) Negative Limitations)). 
Additionally, Applicant’s specification does not provide an adequate written description of, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Applicant’s specification does not provide adequate written description support for the negative claim limitation, as claimed (See MPEP 2173.05 (i) Negative Limitations)). 
The Examiner notes neither the negative limitation nor a reason for the negative limitation was in the original claims or original disclosure, and the specification and claims, as originally filed, do not comprise an exemplary embodiment comprising, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.” Any negative limitation or exclusionary proviso must have basis in the original disclosure (See MPEP 2173.05(i) Negative Limitations). 
Applicant’s specification does not provide an adequate written description of the limitations, as claimed.
The Examiner notes Applicant argues, on page 9 of Applicant’s Remarks dated 10/4/22, that the amendments are supported by at least paragraphs 45 and 62, as well as Figure 1. In looking to the specification to aid in identifying adequate written description support for the claim limitations, the Examiner notes Applicant’s specification states:
Block 111 represents the fifth level of parsing of the relevant qualitative data. For example, it will represent a system operation that parses the data to generate a "Requirement." This step is the step in which a "rule" has its language parsed, and it is broken down into a single string. For example, each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text. In some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement. In contrast to traditional natural language processing, the system thus associates these strings as arguments at the most discrete level in a way that allows the system to tie each string to information specified by the user in response to the questions. For example, some embodiments may use a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. (0045)
At blocks 404, the system retrieves the same description as generated and described in connection with block 111 of FIG. 1. In particular, block 404 represents the final level of parsing of the relevant qualitative data. For example, it will represent a system operation that parses the data to generate a "Requirement." This step is the step in which a "Rule" has its language parsed, and it is broken down into a single string. For example, each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text. In some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement. In contrast to traditional uses natural language processing, the system thus associates these strings as arguments at the most discrete level in a way that allows the system to tie each string to information specified by the user in response to the question. Some embodiments may also use natural language processing to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest.. (0062)

Regarding Applicant’s arguments on page 9 of Applicant’s Remarks dated 10/4/22, that the amendments are supported by at least paragraphs 45 and 62, Applicant argues (emphasis added):
The amended independent claims no longer recite "unintelligible text," and more specifically recite "parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement."
As pointed out in the Board Decision, paragraphs 45 and 62 of the specification explain that each string may be created by breaking down each law "into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement." The specification explains that each requirement is the smallest discrete step, and the claim language "the respective single string consist[s] of a basic pattern of language that cannot be broken down further without creating an incomplete requirement" captures this concept.

Regarding Applicant’s argument that, “The specification explains that each requirement is the smallest discrete step, and the claim language "the respective single string consist[s] of a basic pattern of language that cannot be broken down further without creating an incomplete requirement" captures this concept,” the Examiner notes the specification states (emphasis added), “For example, each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text. In some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (See Applicant’s specification at 0045, 0062). As such, Applicant’s specification does not support Applicant’s argument, the claim language, or the negative limitation, but contradicts Applicant’s argument, the claim language, and the negative limitation in that each requirement is not the smallest discrete step, but each string…manually breaks down each regulatory requirement into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement (i.e., the specification describes manually breaking down requirements into discrete steps, wherein each step comprises an incomplete compliance requirement).
While the Examiner notes, “a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support,” (see Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993), as discussed above, Applicant’s specification does not support Applicant’s argument, the claim language, or the negative limitation, but contradicts Applicant’s argument, the claim language, and the negative limitation. Additionally, the Examiner notes neither the negative limitation nor a reason for the negative limitation was in the original claims or original disclosure, and the specification and claims, as originally filed, do not comprise an exemplary embodiment comprising, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.” Applicant’s specification does not provide adequate written description support for the negative claim limitation, as claimed (See MPEP 2173.05 (i) Negative Limitations)). 


Additionally, Applicant’s specification does not provide an adequate written description of, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
The discussion above applies here, as well. Additionally, the Examiner notes Applicant argues, on page 9 of Applicant’s Remarks dated 10/4/22, that the amendments are supported by at least paragraphs 45 and 62, as well as Figure 1 (See paragraphs 0042 and 0065 above).
Regarding Applicant’s arguments on page 9 of Applicant’s Remarks dated 10/4/22, that the amendments are supported by at least paragraphs 45 and 62, Applicant argues (emphasis added):
The amended independent claims no longer recite "unintelligible text," and more specifically recite "parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement."
As pointed out in the Board Decision, paragraphs 45 and 62 of the specification explain that each string may be created by breaking down each law "into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement." The specification explains that each requirement is the smallest discrete step, and the claim language "the respective single string consist[s] of a basic pattern of language that cannot be broken down further without creating an incomplete requirement" captures this concept.

Regarding Applicant’s arguments, as discussed above, Applicant’s specification does not support Applicant’s argument, the claim language, or the negative limitation, but contradicts Applicant’s argument, the claim language, and the negative limitation in that each requirement is not the smallest discrete step, but each string…manually breaks down each regulatory requirement into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement (i.e., the specification describes manually breaking down requirements into discrete steps, wherein each step comprises an incomplete compliance requirement).
The Examiner notes the SUMMARY section of Applicant’s specification states (emphasis added):
using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest (0012)

In other aspects, systems and methods in accordance with the present description allow for a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string). (SUMMARY - 0014)

The limitations appear to attempt to combine aspects a) - d) of multiple embodiments wherein, a) “each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text,” (see Applicant’s specification at 0045, 0062), and aspects of embodiments wherein, b) “[i]n some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (see Applicant’s specification at 0045, 0062), with assertions in the SUMMARY of, c) “[i]n other aspects, systems and methods in accordance with the present description allow for a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string) (see Applicant’s specification at SUMMARY - 0014), and, d) “using a special form of natural language processing described herein to convert regulatory text (see Applicant’s specification at SUMMARY - 0012).
Regarding the limitations appearing to attempt to combine aspects of a) - d), above:
“each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text,” (see Applicant’s specification at 0045, 0062). 
The Examiner notes the negative limitation of, “without causing unintelligible text,” was rejected by the PTAB as being unclear due to the use of exemplary language, and does not support the negative limitation in, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.”
b) 	“[i]n some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (see Applicant’s specification at 0045, 0062).
The Examiner notes “each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” does not support the claim language, as discussed above. Additionally, the Examiner notes “each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” comprises manual performance of a human to create each string, does not support the negative limitation in, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” and, like a), above, also comprises the use of exemplary language.
“[i]n other aspects, systems and methods in accordance with the present description allow for a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string) (see Applicant’s specification at SUMMARY - 0014).
	The Examiner is unable to identify if the claimed functions utilize the referenced “novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string)” due to Applicant’s specification not disclosing an embodiment comprising the novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string). The Examiner notes the disclosure as related to, “a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string),” does not support the negative limitation in, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.”
d) 	“using a special form of natural language processing described herein to convert regulatory text,” (see Applicant’s specification at SUMMARY - 0012). The Examiner is unable to identify if the claimed functions utilize the referenced “using a special form of natural language processing described herein to convert regulatory text” due to Applicant’s specification not disclosing an embodiment comprising using a special form of natural language processing to convert regulatory text.
3) 	While the Examiner is unable to determine if the claimed functions utilize the referenced novel new way to parse regulations as text strings or if the claimed functions utilize the referenced special form of natural language processing…to convert regulatory text because the specification does not provide a discussion of an embodiment comprising, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” and Applicant’s specification does not provide a discussion of how a disclosed embodiment achieves the functional result comprising, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” the Examiner notes Applicant’s specification does not provide a discussion of, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.” 
Applicant’s specification does not provide an adequate written description of, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
As discussed above, Applicant’s specification does not provide adequate written description support for the negative claim limitation, as claimed (See MPEP 2173.05 (i) Negative Limitations)). 
Additionally,  as discussed above, the specification does not provide a discussion of, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art. 
Claims 1, 13, and 20 are substantially similar. The discussion of claim 1 applies to the substantially similar limitations of claims 13 and 20, as well.
Claims 2-12 are rejected due to their dependency from claim 1. Claims 14-19 are rejected due to their dependency from claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 comprises a system claim which recites:
“parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement;” 

The claim limitations are recited in a manner which result in the limitations being unclear.
The  language of, “a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” in claim limitations of, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” comprises relative terminology which renders the claim indefinite. It is unclear if, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” is intended to be interpreted as comprising: each compliance requirement corresponding to a respective single string consisting of breaking down the language into as many words as possible without creating an incomplete compliance requirement; each compliance requirement corresponding to a respective single string consisting of breaking down the language into the smallest words possible without creating an incomplete compliance requirement; each compliance requirement corresponding to a respective single string consisting of breaking down the language into the most basic words as possible without creating an incomplete compliance requirement, or some other interpretation.
As such, the claim is unclear in that the scope of, “a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Additionally, the Examiner notes the SUMMARY section of Applicant’s specification states (emphasis added):
using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest (0012)

In other aspects, systems and methods in accordance with the present description allow for a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string). (SUMMARY - 0014)

The limitations appear to attempt to combine aspects the embodiment wherein, “each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text,” (see Applicant’s specification at 0045, 0062), and aspects of embodiments wherein, “[i]n some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (see Applicant’s specification at 0045, 0062), with assertions in the SUMMARY of, “using a special form of natural language processing described herein to convert regulatory text,” (see Applicant’s specification at SUMMARY - 0012), and “[i]n other aspects, systems and methods in accordance with the present description allow for a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string) (see Applicant’s specification at SUMMARY - 0014). The Examiner notes, like the instant limitations, “each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text,” comprises exemplary language, wherein Applicant’s specification does not provide a standard for determining, “each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text,” and, “each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” comprises exemplary language, wherein Applicant’s specification does not provide a standard for determining, “each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement.” 
The scope of, “a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, the Examiner notes the PTAB discussion of the New Ground of Rejection under 35 U.S.C. 35 112(b) in the PTAB Decision filed 8/5/22 applies to the instant amended claims, as well, in that the relationship between the claimed subject matter and the Specification is uncertain. 
The Examiner notes Applicant argues, on page 9 of Applicant’s Remarks dated 10/4/22, that the amendments are supported by at least paragraphs 45 and 62, as well as Figure 1. In looking to the specification to aid in the intended claim interpretation of, “a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” the Examiner notes Applicant’s specification states:
Block 111 represents the fifth level of parsing of the relevant qualitative data. For example, it will represent a system operation that parses the data to generate a "Requirement." This step is the step in which a "rule" has its language parsed, and it is broken down into a single string. For example, each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text. In some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement. In contrast to traditional natural language processing, the system thus associates these strings as arguments at the most discrete level in a way that allows the system to tie each string to information specified by the user in response to the questions. For example, some embodiments may use a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data. (0045)
At blocks 404, the system retrieves the same description as generated and described in connection with block 111 of FIG. 1. In particular, block 404 represents the final level of parsing of the relevant qualitative data. For example, it will represent a system operation that parses the data to generate a "Requirement." This step is the step in which a "Rule" has its language parsed, and it is broken down into a single string. For example, each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text. In some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement. In contrast to traditional uses natural language processing, the system thus associates these strings as arguments at the most discrete level in a way that allows the system to tie each string to information specified by the user in response to the question. Some embodiments may also use natural language processing to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data (e.g., Requirements, Rules, Subjects, Modules, etc.) so that other aspects of the system, such as the RAI and heat map features, may utilize these relationships to identify which Rules and Requirement are most active and need to be monitored more closely. (0062)

Applicant argues, on page 9 of Applicant’s Remarks dated 10/4/22, that the amendments are supported by at least paragraphs 45 and 62, wherein Applicant argues (emphasis added):
The amended independent claims no longer recite "unintelligible text," and more specifically recite "parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement."
As pointed out in the Board Decision, paragraphs 45 and 62 of the specification explain that each string may be created by breaking down each law "into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement." The specification explains that each requirement is the smallest discrete step, and the claim language "the respective single string consist[s] of a basic pattern of language that cannot be broken down further without creating an incomplete requirement" captures this concept.

Regarding Applicant’s argument that, “The specification explains that each requirement is the smallest discrete step, and the claim language "the respective single string consist[s] of a basic pattern of language that cannot be broken down further without creating an incomplete requirement" captures this concept,” the Examiner notes the specification states (emphasis added), “For example, each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text. In some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (See Applicant’s specification at 0045, 0062). As such, Applicant’s specification does not support Applicant’s argument, the claim language, or the negative limitation, but contradicts Applicant’s argument, the claim language, and the negative limitation in that each requirement is not the smallest discrete step, but each string…manually breaks down each regulatory requirement into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement (i.e., the specification describes manually breaking down requirements into discrete steps, wherein each step comprises an incomplete compliance requirement).
As such, the relationship between the claimed subject matter and the Specification is uncertain in that, while Applicant argues, on page 9 of Applicant’s Remarks dated 10/4/22, that the amendments are supported by at least paragraphs 45 and 62, as well as Figure 1, Applicant’s specification does not support Applicant’s argument or the claim language, but contradicts Applicant’s argument and the claim language. 
Additionally, the Examiner notes the logic in the PTAB discussion of the New Ground of Rejection under 35 U.S.C. 35 112(b) in the PTAB Decision filed 8/5/22 applies to the instant amended claims, as well, in that the relationship between the claimed subject matter and the Specification is uncertain, wherein the PTAB discussion of the New Ground of Rejection under 35 U.S.C. 112(b) comprises (emphasis added):
It is unclear how the description of “a basic pattern of language which cannot be broken down further without causing unintelligible text” compares to the other parsing alternatives in paragraph 45: “the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” “the most discrete level in a way that allows the system to tie each string to information specified by the user in response to the questions,” and “easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest.”
Further, the relationship between the claimed subject matter and the Specification is uncertain, because the independent claims refer to “pars[ing]” “data” into “rules” (with “each rule comprising a single string consisting of a basic pattern of language that cannot be broken down further without causing unintelligible text’), whereas (in paragraphs 45 and 62 of the Specification) a “rule” is parsed into a “single string.” See Spec. § 45 (“This step is the step in which a ‘rule’ has its language parsed, and it is broken down into a single string.”’)

	Similar to the PTAB discussion above, it is unclear how the description of, “a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” compares to the other parsing alternatives in paragraph 45 (emphasis added): 
“each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text,” 
“each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,”
“In contrast to traditional natural language processing, the system thus associates these strings as arguments at the most discrete level in a way that allows the system to tie each string to information specified by the user in response to the questions.”
“some embodiments may use a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest.”
Further, the relationship between the claimed subject matter and the Specification is uncertain, because the independent claims refer to “pars[ing]” “data” into “rules” and “pars[ing] “rules” “to identify compliance requirements,” (with “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement), whereas (in paragraphs 45 and 62 of the Specification) a “rule” is parsed into a “single string.” See Spec. § 45 (“This step is the step in which a ‘rule’ has its language parsed, and it is broken down into a single string.”) The instant claims refer to “pars[ing]” “data” into “rules” and “pars[ing] “rules” “to identify compliance requirements,” but the instant claims do not recite parsing data or rules into a string(s).
Additionally, the relationship between the claimed subject matter and the Specification is uncertain in that the claim language of, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” appears to combine aspects of the SUMMARY disclosure of the specification and multiple referenced embodiments in an unclear manner.
The specification does not provide a discussion of, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.”
The limitations appear to attempt to combine aspects the embodiment wherein, “each single string will be made up of a basic pattern of language which cannot be broken down further without causing unintelligible text,” (see Applicant’s specification at 0045, 0062), and aspects of embodiments wherein, “[i]n some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (see Applicant’s specification at 0045, 0062), with assertions in the SUMMARY of, “[i]n other aspects, systems and methods in accordance with the present description allow for a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string) (see Applicant’s specification at SUMMARY - 0014).
Additionally, the limitations appear to combine aspects of the SUMMARY disclosure of the specification and multiple referenced embodiments in an unclear manner in that the limitations appear to attempt to combine aspects of multiple embodiments in a manner which goes beyond focusing on the capabilities of the system and comprise specific actions or functions disclosed as being performed by a user (i.e., “[i]n some embodiments, each string may be created by a system administrator that manually breaks down each regulatory requirement and law into the smallest discrete steps that may implicate a related regulation or a regulatory compliance requirement,” (see Applicant’s specification at 0045, 0062), (See MPEP 2173.05(p)). The relationship between the claimed subject matter and the Specification is uncertain in that the limitations appear to combine aspects of multiple embodiments in an unclear manner which goes beyond focusing on the capabilities of the system and comprise specific actions or functions disclosed as being performed by a user.
Additionally, the relationship between the claimed subject matter and the Specification is uncertain in that the limitations appear to combine aspects of multiple embodiments in an unclear manner in that it, in addition to the discussion above, it is unclear as to if, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement;” is intended to be interpreted as comprising only the positively recited functions of, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements,” wherein the claimed invention parses the first set of rules to identify compliance requirements, but does not perform the function of parsing the data or rules to generate compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement, (i.e., it is unclear as to if, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” is intended to give meaning and purpose to the manipulative steps). It is unclear as to if, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” gives meaning and purpose to how the claimed parsing function(s) is performed, or if, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” is intended to simply convey meaning to the human reader (i.e., to convey to the human reader a description of each compliance requirement), wherein one of ordinary skill in the art would realize parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements may be performed using known Natural Language Processing techniques. 
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Interpretation to Advance Compact Prosecution:
While the assertions in the SUMMARY of, “using a special form of natural language processing described herein to convert regulatory text,” (see Applicant’s specification at SUMMARY - 0012), and “[i]n other aspects, systems and methods in accordance with the present description allow for a novel new way to parse regulations as text strings, in a manner that reduces qualitative words down to single-directional strings (that is, only one outcome is present based on the words in the string) (see Applicant’s specification at SUMMARY - 0014), imply the use of a novel new way to parse regulations and using a special form of natural language processing, and the paragraphs of the specification Applicant referenced as providing support for the amended claim limitations assert the use of, “a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest,” (see Applicant’s specification at 0045, 0062), the Examiner is unable to determine if the claims are intended to be interpreted as using if the claimed functions utilize the referenced novel new way to parse regulations as text strings or if the claimed functions utilize the referenced special form of natural language processing…to convert regulatory text because the specification does not provide a discussion of an embodiment comprising, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” and Applicant’s specification does not provide a discussion of how a disclosed embodiment achieves the functional result comprising, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” and Applicant’s specification does not provide a discussion of, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement.”
As best understood by the Examiner, the disclosed invention is directed to parsing data as related to regulatory and compliance information in the context of natural language processing and a taxonomical structure (see Applicant’s specification at least at 0006-0008, 0012-0014, 0045, 0062). The Examiner notes the immediately preceding limitations comprise:
aggregating data from one or more external data sources, wherein the data comprises a first set of rules; 
generating a taxonomy from the data, the taxonomy including a first set of categories, wherein each of the categories is associated with a respective portion of the data;
	The limitations above are interpreted as effectively comprising: aggregating data from one or more external data sources, wherein the aggregated data comprises a first set of rules; generating a taxonomy from the aggregated data, wherein the generated taxonomy includes a first set of categories, and wherein each of the categories is associated with a respective portion of the data (i.e., aggregating data from one or more external sources, wherein the data comprises a first set of rules; and generating a taxonomy from the aggregated data, wherein the generated taxonomy includes a first set of categories, and wherein each of the categories is associated with a respective portion of the data [different sets of rules may apply to different companies/businesses/entities/etc. in different industries/fields/areas/etc., wherein different companies/businesses/entities/etc. in different industries/fields/areas/etc. may be associated with different categories for a generated taxonomy, wherein each of the categories is associated with a respective portion of the data].
The limitations of, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” positively recite the functions of, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements.” 
The limitation of, “parsing the respective portion of the data associated with each category into the first set of rules,” requires parsing the respective portion of the data associated with each category into the first set of rules.
 The limitation of, “parsing the first set of rules to identify compliance requirements,” requires parsing the first set of rules to identify compliance requirements.  
The limitations do not recite a function which results in the claimed invention achieving the functional result of generating strings consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement, wherein the generated strings correspond to corresponding compliance requirements. As such, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement;” simply conveys a message to the human reader describing the existing strings corresponding to respective compliance requirements that are identified by parsing the first set or rules (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). 
As such, in order to advance compact prosecution, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” is interpreted as being met by prior art that teaches or suggests, “parsing the first set of rules to identify compliance requirements based on the generated taxonomy (i.e., parsing the first set of rules to identify compliance requirements corresponding to strings of data by using natural language processing and the taxonomy generated from the data aggregated from the one or more external data sources).”
Claims 1, 13, and 20 are substantially similar. The discussion of claim 1, below, applies to the substantially similar limitations of claims 13 and 20, as well.
Claims 2-12 are rejected due to their dependency from claim 1. Claims 14-19 are rejected due to their dependency from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davila, U.S. Patent Publication 20160203494, in view of Redlich, U.S. Patent Publication 20080168135.	
	Claims 1, 13, and 20 are substantially similar and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated.
	Regarding claims 1, 13, and 20,
	Davila — which like the present invention is directed to monitoring multiple regulatory issuing agencies for regulatory changes on a continuous or periodic basis, identifying changes in regulatory data and new regulatory data, and an impact assessment rating for the regulatory change data — discloses:
(claim 1) A system comprising: one or more databases; an electronic device coupled with a display, the electronic device having memory storing one or more programs executable by the electronic device, the one or more programs including instructions for: 
(claim 13) A computer-implemented method for generating modularized data and taxonomy based classifications of regulatory obligations, the method comprising: at an electronic device coupled with a display, the electronic device having memory storing one or more programs executable by the electronic device, the one or more programs including instructions for:  
	(claim 20) An electronic device comprising: a display; and memory storing one or more programs executable by the electronic device, the one or more programs including instructions for:
[a computer-implemented system and method comprising memory storing executable software code configured to identify a regulatory change from the regulatory change data (0006, 0012, 0018, 0035, Fig. 1); The system may be comprised of one or more processing devices, a monitoring application, and a user dashboard to display information (0004, 0041-0044); one or more databases that store regulatory change data (0005, 0011, 0045, 0053); monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data (0045, Fig. 2); The executable software code is further configured to identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018); a regulatory inventory may be a set of laws, rules, and regulations that are relevant to a particular line of business within the enterprise (0007)] 
aggregating data from one or more external data sources, wherein the data comprises a first set of rules; 
[monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data (0045, Fig. 2); This automatic nature of the system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available (0045)]
generating a taxonomy from the data, the taxonomy including a first set of categories, wherein each of the categories is associated with a respective portion of the data; 
[A regulatory inventory is a set of laws, rules, and regulations that are relevant to a particular line of business within the enterprise (0007); A regulatory inventory may be created for each line of business and a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory (0049); determining the standard name of the rule, the rule citation in the native language, the new or changed text of the rule (0046, 0067); providing a dataset containing a rule citation that matches the taxonomy expected by the system and keeping the rule citation taxonomy uniform throughout every line of business within the enterprise (0046); The executable software code is further configured to identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018); The inventory table 420 may list all relevant laws, rules, and regulations associated with Line of Business 3 (or whichever line of business is selected in the inventory dropdown menu 410). This list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations. The inventory table 420 may be filtered or searched so a user 150 may easily find relevant regulatory information regarding an aspect of their line of business. The inventory table 420 may include links that allow a user 150 to print or export, to an external spreadsheet application, all or part of the inventory table information, for further analysis and record keeping purposes (0065)]
In addition to the above, regarding “categories,” Davila teaches that the system allows a line of business to set up inventory classifications, described below, using the preferred taxonomy of that line of business.  The system 100 then identifies the regulatory inventories potentially affected by the regulatory change. A regulatory inventory is an inventory of laws, rules, and regulations that may affect a particular line of business. Since one line of business within an enterprise may be subject to different laws, rules, and regulations than a different line of business within the same enterprise, each line of business may have its own specialized regulatory inventory. Because of these differences in compliance scope coverage, a unique inventory classification may be given to each line of business within the enterprise (0046-0047). Regulatory information may include an enterprise issuance category (0069, Fig. 5; see also 0074, Fig. 6). Additionally, Davila teaches that an enterprise may be comprised of more than one line of business, with each line of business falling under different regulatory schemes (0037), and teaches receiving laws, rules, and regulations that may pertain to financial services, data security, contracts, employment, or specific lines of business within an enterprise (0045). As such, Davila teaches the element of, “categories,” as taught by Applicant’s specification, wherein a category of data may be a set of laws that are all related to a single regulatory entity or specialized business area (see Applicant’s specification at 0040).

NOTE: Regarding the limitations of:
“parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement;”
As best understood by the Examiner, the disclosed invention is directed to parsing data as related to regulatory and compliance information in the context of natural language processing and a taxonomical structure (see Applicant’s specification at least at 0006-0008, 0012-0014, 0045, 0062).
The limitations positively recite the functions of, “parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements.” The limitations do not recite a function which results in the claimed invention achieving the functional result of generating strings consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement, wherein the generated strings correspond to corresponding compliance requirements. As such, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement;” simply conveys a message to the human reader describing the existing strings corresponding to respective compliance requirements that are identified by parsing the first set or rules (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). As such, in order to advance compact prosecution, “parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” is interpreted as being met by prior art that teaches or suggests, “parsing the first set of rules to identify compliance requirements based on the generated taxonomy,” (i.e., parsing the first set of rules to identify compliance requirements corresponding to strings of data by using natural language processing and the taxonomy generated from the data aggregated from the one or more external data sources).

Davila further discloses:
parsing the respective portion of the data associated with each category into the first set of rules, and 
[A regulatory inventory is a set of laws, rules, and regulations that are relevant to a particular line of business within the enterprise (0007); A regulatory inventory may be created for each line of business and a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory (0049)]
parsing the first set of rules to identify compliance requirements, 
[By automatically filtering each regulatory change through inventory classifications, an enterprise may save significant time and resources in compliance management because each regulatory change is sent only to the lines of business most likely affected by the change. No time is wasted by human employees parsing through each new regulation to determine if it may affect their particular line of business. Instead, the employees are presented with a list of regulatory changes that match their pre-determined rules for relevance regarding their specific line of business (0050); Identifying the regulatory change comprises determining the issuing authority, the rule citation, the standard name of the rule, the region affected by the rule, and the new or changed text of the rule. This determination may be completed using logical sequencing based on the taxonomy of feed data. For example, the feed may provide a dataset containing a rule citation that matches the taxonomy expected by the system…each line of business uses different rule citation taxonomies. In such embodiments, the system 100 may match the regulatory change citation to the taxonomies of each individual line of business. By matching the regulatory change data citation taxonomy to the taxonomy of each individual line of business, the system 100 allows a line of business to set up inventory classifications, described below, using the preferred taxonomy of that line of business (0046; see also 0006, 0012, 0018, 0075, Fig. 7, claim 3, claim 9, claim 15)] The Examiner interprets the disclosure as teaching or suggesting parsing the first set of rules to identify compliance requirements.
each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement [parsing the first set of rules to identify compliance requirements based on the generated taxonomy (i.e., parsing the first set of rules to identify compliance requirements corresponding to strings of data by using natural language processing and the taxonomy generated from the data aggregated from the one or more external data sources)]; 
[A regulatory inventory may be created for each line of business and a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory (0049; see also 0007); the system allows a line of business to set up inventory classifications using the preferred taxonomy of that line of business (0046); logical sequencing based on the taxonomy of feed data (0046); The executable software code is further configured to identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018); the rule citation in the native language (0046, 0067); providing a dataset containing a rule citation that matches the taxonomy expected by the system (0046); parse regulatory compliance data to analyze laws, rules, and regulations to determine if regulations affect their particular line of business (0050); Identifying the regulatory change comprises determining…the new or changed text of the rule. This determination may be completed using logical sequencing based on the taxonomy of feed data…a dataset containing a rule citation that matches the taxonomy expected by the system…each line of business uses different rule citation taxonomies…match the regulatory change citation to the taxonomies of each individual line of business. By matching the regulatory change data citation taxonomy to the taxonomy of each individual line of business, the system 100 allows a line of business to set up inventory classifications, described below, using the preferred taxonomy of that line of business (0046; see also 0006, 0012, 0018, 0075, Fig. 7, claim 3, claim 9, claim 15); a description of the action step that details and/or clarifies the actions necessary to satisfy the action step. This “Action Commentary” may be automatically populated with pre-programed language by the system (0075, Fig. 7); identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018)] The Examiner interprets the disclosure as related to: setting up inventory classifications using the preferred taxonomy of that line of business; providing a dataset containing a rule citation that matches the taxonomy expected by the system; identifying the regulatory change comprises determining the new or changed text of the rule; this determination may be completed using logical sequencing based on the taxonomy of feed data; identifying the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories; and the rule citation in the native language as corresponding to a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement. While the Examiner asserts the disclosure of Davila teaches or suggests the broadest reasonable interpretation of, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” [parsing the first set of rules to identify compliance requirements based on the generated taxonomy (i.e., parsing the first set of rules to identify compliance requirements corresponding to strings of data by using natural language processing and the taxonomy generated from the data aggregated from the one or more external data sources)], in order to advance compact prosecution, additional prior art will also be introduced to more explicitly address the limitations as related to a respective single string consisting of a basic pattern of language. 
generating a first link between a first rule of the first set of rules and a first category of the first set of categories by: associating the first rule with a first data source of the one or more external data sources, and associating the first category with a second data source distinct from the first data source; 
[A regulatory inventory may be created for each line of business and a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory (0049; 0007); monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data (0045, Fig. 2); The inventory table 420 may include links that allow a user 150 to print or export, to an external spreadsheet application, all or part of the inventory table information, for further analysis and record keeping purposes (0065); filtering a table of data, wherein the table of data may list all relevant laws, rules, and regulations (0065); the table may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations (0065); identifying the regulatory change data comprises determining the issuing authority, the rule citation, the standard name of the rule, the region affected by the rule, and the new or changed text of the rule (0046); the system registers that the regulatory change dataset is a rule from a specific source, and then the system can discern what the standard name of the rule is, who the issuing authority is, and what the new or changed language of the rule is (0046); determining the standard name of the rule, the rule citation in the native language, the new or changed text of the rule, (0046, 0067); providing a dataset containing a rule citation that matches the taxonomy expected by the system and keeping the rule citation taxonomy uniform throughout every line of business within the enterprise (0046); The executable software code is further configured to identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018)] The Examiner interprets the disclosure as related to: a regulatory inventory created for each line of business wherein a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory, setting up inventory classifications using the preferred taxonomy of that line of business, monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data; logical sequencing based on the taxonomy of feed data, identifying the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories, filtering a table of data, wherein the table of data may list all relevant laws, rules, and regulations; and the inventory table including links that allow a user to print or export all or part of the inventory table information for further analysis and record keeping purposes as teaching or suggesting the limitations.
[…] storing the first set of categories, the first set of rules and the summary of compliance data for the user at the one or more databases; 
[A regulatory inventory may be created for each line of business and a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory (0049); automatically filtering each regulatory change through inventory classifications, wherein no time is wasted by human employees parsing through each new regulation to determine if it may affect their particular line of business (0050); the feed may be one or more electronic databases that store regulatory change data and the network monitors the feed in real time, or near real time, for new regulatory change data (0045, Fig. 2); this automatic nature of the system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available (0045); The system may display a table listing all relevant laws, rules, and regulations associated with a selected line of business. The list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations (0065); The user interface may comprise tabs…wherein a selected tab may provide an in-depth view of associated regulatory information, such as a full description (0068-0069, Fig. 5A)] The Examiner interprets the disclosure as related to: a regulatory inventory may be created for each line of business and a list of all relevant laws, rules, and regulations pertaining to the line of business are pre-populated into the regulatory inventory; automatically filtering each regulatory change through inventory classifications to determine if it may affect their particular line of business; updating and maintaining regulatory inventories with the most up-to-date regulatory change data available; a table listing all relevant laws, rules, and regulations associated with a selected line of business, wherein the list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations; and the user interface comprising tabs…wherein a selected tab may provide an in-depth view of associated regulatory information, such as a full description as teaching or suggesting the broadest reasonable interpretation of the limitations.
determining, based at least in part on the first link between the first rule and the first category, a summary of compliance data for a user; […] displaying, on the display, the summary of compliance data to the user; 
[The system may display a table listing all relevant laws, rules, and regulations associated with a selected line of business. The list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations (0065); The inventory table 420 may include links that allow a user 150 to print or export, to an external spreadsheet application, all or part of the inventory table information, for further analysis and record keeping purposes (0065); the system may create a compliance action plan (0004) and provide a compliance action plan user interface (0005); The user interface may comprise tabs…wherein a selected tab may provide an in-depth view of associated regulatory information, such as a full description (0068-0069, Fig. 5A); Executive Comments may be comments by a user, an administrator, or anyone associated with the enterprise and may provide instructions, clarification, or notes about the compliance action plan, and the Internal/Outsource Description provides instructions, clarifications, or notes about the internal/outsourced nature of the compliance action plan (0076, Fig. 7)]
retrieving […] updated data from the one or more external data sources, the updated data comprising a second set of rules; 116044-5004-US2Amendment after Board Decisionreplacing, at the one or more databases, the first set of rules with the second set of rules based on the [updated data]; generating a second link between a second rule of the second set of rules and the first category; in response to replacing the first set of rules with the second set of rules, automatically updating the summary of compliance data for the user; and 
	[the feed may be one or more electronic databases that store regulatory change data and the network monitors the feed in real time, or near real time, for new regulatory change data (0045, Fig. 2); monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data (0045, Fig. 2); This automatic nature of the system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available (0045)] The disclosure does not appear to explicitly recite using one or more crawlers.
displaying, on the display, an updated summary of compliance data.  
	[monitoring multiple regulatory agencies in real time, or near real time, over a network for new regulatory change data (0045, Fig. 2); identifying the regulatory change data comprises determining the issuing authority, the rule citation, the standard name of the rule, the region affected by the rule, and the new or changed text of the rule (0046); this automatic nature of the system allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available (0045); display a table listing all relevant laws, rules, and regulations associated with a selected line of business. The list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations (0065); the system may create a compliance action plan (0004) and provide a compliance action plan user interface (0005); The user interface may comprise tabs, such as “Responses,” “Details,” “Impacts,” “Related Regulatory Changes,” and, “Regulatory Change History,” wherein a selected tab may provide an in-depth view of associated regulatory information, such as a full description (0068-0069, Fig. 5A)]
	In summary, Davila teaches managing regulatory inventory and regulatory change for an enterprise. The system is configured to identify a regulatory change from the regulatory change data based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories. Davila teaches a computer implemented method, implemented by an enterprise, of receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise, and creating a compliance action plan to assist the enterprise in managing the regulatory change. An enterprise may be comprised of more than one line of business, with each line of business falling under different regulatory schemes and restrictions. Multiple users and multiple user dashboards are provided; each set of users and their respective user dashboards being associated with a particular line of business. A regulatory inventory is an inventory of laws, rules, and regulations that may affect a particular line of business. Since one line of business within an enterprise may be subject to different laws, rules, and regulations than a different line of business within the same enterprise, each line of business may have its own specialized regulatory inventory and associated taxonomy. Because of these differences in compliance scope coverage, a unique inventory classification may be given to each line of business within the enterprise based on a citation taxonomy. A table may provide links and relationships between table data, rules, and entities.
As discussed above, while the Examiner asserts the disclosure of Davila teaches or suggests the broadest reasonable interpretation of, “each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement,” [parsing the first set of rules to identify compliance requirements based on the generated taxonomy (i.e., parsing the first set of rules to identify compliance requirements corresponding to strings of data by using natural language processing and the taxonomy generated from the data aggregated from the one or more external data sources)], in order to advance compact prosecution, additional prior art will also be introduced to more explicitly address the limitations as related to a respective single string consisting of a basic pattern of language. 
Additionally, as discussed above, Davila does not explicitly recite using one or more crawlers.
	However, Redlich — which like the present invention is directed to a system for organizing and processing data to analyze, categorize and actively manage unstructured information in the enterprise, wherein the content of information files may be important from a government regulation or compliance standpoint — discloses (while the disclosure below further provides additional cited disclosures as related to the claim limitations to provide context of the disclosure as related to the cited prior art and the claim limitations, the disclosure of previously cited prior art as related to previously recited elements applies here, as well, and the portions of the claim limitations in bold/italics are what are particularly being addressed):
	parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements,
	[The method and system organizes select content which is important to an enterprise operating said distributed computing system. The select content is represented by one or more predetermined words, characters, images, data elements or data objects (0013); information management data processing modules and computer software system and method enabling…identification of select content, classification for the same, and security system for the same. Businesses and enterprises use information in many different types of forms and format…a large majority of information is contained in unstructured or semi-structured formats (0002); The content of these information files are important from…a government regulation or compliance standpoint (0003); The present method and system permits granular extraction and tagging of data use and implementation of category tags as placeholders in databases (0100; see also 0133, 0207, 0208, 0235, 0453); automatically parsing the source for content recognition and assessment of granular content, wherein the granular content is automatically metatagged for contextual relevancy, prioritization, compartmentalization, hierarchical taxonomic classes, relevancy, and other multi-tiered overlapping hierarchical factors (0236); The process of document or data stream filtering, extracting selected data, dispersing to memories and reconstructing process is created for different purposes. These purposes may be presented to the user in a pull down menu. The purposes include…Compliance with policy and regulations (0122; see also 0102, 0450); parsing a document or data object, wherein a parsing algorithm targets the plaintext document or data object (0457, Fig. D-10); data objects defined by compliance with law (0376)]
each compliance requirement corresponding to a respective single string 
[data objects defined by compliance with law (0376); Filtering options and combinations for sending keywords to search engine include…Range--A meta filter determining what content area in a data stream would be the focus of the search (0134); Parsing is a contextual filter using a content as a marker and a range…Algorithms may be implemented to parse the plain text document (0208); tagging plus contextual filter set as a range…tagging at a more granular level…filtering, i.e., matching the granular data items against pre-set lists wherein a match yields the right classification tag for the granular data element (0104); the parsing algorithm may identify words or strings of data (0459); The information document is also parsed or separated apart by syntax, that is, words, sentences…other types of textual delineation, and instruction (0259); 
consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement; [parsing the first set of rules to identify compliance requirements based on the generated taxonomy (i.e., parsing the first set of rules to identify compliance requirements corresponding to strings of data by using natural language processing and the taxonomy generated from the data aggregated from the one or more external data sources)];
	[the use of a search term string…through the classification and analysis filter (hierarchal taxonomic system) (0276); filter modules are contextual, semiotic and taxonomic filters. Semiotic include syntactic, semantic and pragmatic features (discussed later in section C.13) (0261); Various type of classification systems (taxonomic systems) may be employed. For example, a dictionary classifies all words as nouns, verbs, adverbs, etc. This is one taxonomic system (0348); After categories are identified for the critical data, it is important to create the hierarchical taxonomic system against which the target data is tested (0349); The present invention can be employed to use a hierarchical taxonomic system for a business (0350); The data object, or as discussed herein, the "plaintext" is sent to a filter. Filter 102, in a most basic sense, separates out common text or remainder data 104 from uncommon text, words, characters, icons or data objects (0182); The process is a reduction of the information input into the system into its major elements by format, style, type and data type. Compound documents must be taken apart to basic identified types with tags and metadata separated out (0256); Further defining the source as an information file or data stream is important. "Text" is a basic defined type…Pattern and categorization, dictionary categorization, and syntactic categorization is employed (0258); the document is deconstructed to its basic data elements and appropriately mapped (0352); The granularized selected content becomes the search terms and the metatags become the metafilters for the systems meta search (0243)] The Examiner interprets the disclosure as related to: filter modules are contextual, semiotic and taxonomic filters; using a hierarchical taxonomic system for a business; employing various types of taxonomic systems to classify all words as nouns, verbs, adverbs, etc.; "Text" is a basic defined type; Pattern and categorization, dictionary categorization, and syntactic categorization is employed; a reduction of the information input into the system into its major elements by format, style, type and data type; Compound documents must be taken apart to basic identified types with tags and metadata separated out; the document is deconstructed to its basic data elements and appropriately mapped; filtering to separate both the sensitive word/objects and contextual and semiotic and taxonomic aspects of objects; a filter separating out common text from data objects; the parsing algorithm identifying words or strings of data through the classification and analysis filter (hierarchal taxonomic system) as corresponding to a basic pattern of language.
	As applied to the instant limitations, the disclosure may be employed to use a hierarchical taxonomic system for a business, wherein a data object, or the "plaintext" which is sent to a filter, may correspond to rules comprising compliance requirements, wherein various types of taxonomic systems may be employed to classify all words as nouns, verbs, adverbs, etc., wherein the system may perform filtering to separate both the sensitive word/objects and contextual and semiotic and taxonomic aspects of the rules comprising compliance requirements, wherein a filter separates out common text from rules comprising compliance requirements, wherein the parsing algorithm may identify words or strings of data through the classification and analysis filter (hierarchal taxonomic system), (i.e., the system may perform filtering based on contextual, semiotic, and taxonomic aspects of the rules comprising compliance requirements and filter out common text from rules comprising compliance requirements to parse a set of rules to identify compliance requirements consisting of a basic pattern of language [that cannot be broken down further without creating an incomplete compliance requirement]). The Examiner interprets the disclosure as related to The Examiner interprets the disclosure of Redlich as teaching or suggesting a respective single string consisting of a basic pattern of language, and the Examiner interprets the disclosure of Redlich in view of Davila as teaching or suggesting parsing the first set of rules to identify compliance requirements, each compliance requirement corresponding to a respective single string consisting of a basic pattern of language that cannot be broken down further without creating an incomplete compliance requirement; [parsing the first set of rules to identify compliance requirements based on the generated taxonomy (i.e., parsing the first set of rules to identify compliance requirements corresponding to strings of data by using natural language processing and the taxonomy generated from the data aggregated from the one or more external data sources)];
	Redlich further discloses:
retrieving, using one or more crawlers, updated data from the one or more external data sources, the updated data comprising a second set of rules; 116044-5004-US2Amendment after Board Decisionreplacing, at the one or more databases, the first set of rules with the second set of rules based on the data from the one or more crawlers; 
[an automatic web data inference crawler robots (0137-0138, 0142-0144); The system automatically searches for relevant data to update or to add to the targeted data (0147); To achieve information superiority an organization's data/content assets to constantly grow and be updated in real time. Organizations and individuals data resources should be updated in real time (0172; see also 0217, 0146); Spiders or robots may be used in the gathering of the contextual and semiotic filter data (0281)] 
Davila teaches receiving regulatory change data from a feed, identifying a regulatory change, and communicating the regulatory change to an affected regulatory inventory associated with the enterprise. Redlich teaches a system comprising a plurality of select content data stores for respective ones of a plurality of enterprise designated categorical filters which include content-based filters, contextual filters and taxonomic classification filters, all operatively coupled over a communications network.
	Applying the teachings of Redlich to Davila, the disclosure may be employed to use a hierarchical taxonomic system for a business. An entity may be comprised of operational units that operate different lines of business. Different lines of business may be required to comply with different rules and regulations than other lines of business. Monitoring regulatory issuing agencies for regulatory changes provides a means for an entity to create a compliance action plan based on the most recent regulatory compliance data to ensure the entity complies with all current applicable rules and regulations. Using an automated web crawler is one means of retrieving regulatory compliance data from a regulatory agency. A set of rules may be retrieved using one or more crawlers, the rules may be parsed to identify words or strings of data, wherein the system may evaluate the contextual, syntactic, semantic, and taxonomic aspects of the rules, and the system may provide a rule citation that matches the taxonomy for a specific line of business in a company with a plurality of lines of businesses, wherein various types of taxonomic systems may be employed to classify all words as nouns, verbs, adverbs, etc., wherein the system may perform filtering to separate both the sensitive word/objects and contextual and semiotic and taxonomic aspects of the rules comprising compliance requirements, wherein a filter separates out common text from rules comprising compliance requirements, wherein the parsing algorithm may identify words or strings of data through the classification and analysis filter (hierarchal taxonomic system), (i.e., the system may perform filtering based on contextual, semiotic, and taxonomic aspects of the rules comprising compliance requirements and filter out common text from rules comprising compliance requirements to parse a set of rules to identify compliance requirements consisting of a basic pattern of language [that cannot be broken down further without creating an incomplete compliance requirement]).	
	The difference between Davila and Redlich is that Redlich discloses the use of one or more crawlers and more explicitly addresses the aspect of parsing in the context of a respective single string consisting of a basic pattern of language
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a system and method for data mining comprising automatic web data inference crawler robots; determining what content area in a data stream would be the focus of the search;  parsing text to identify words or strings of data; parsing is a contextual filter using a content as a marker and a range; the information document is also parsed or separated apart by syntax, that is, words, sentences, other types of textual delineation, and instruction; the use of a search term string…through the classification and analysis filter (hierarchal taxonomic system); using a hierarchical taxonomic system for a business; various type of classification systems (taxonomic systems) may be employed; a taxonomic system that classifies all words as nouns, verbs, adverbs, etc.; a reduction of the information input into the system into its major elements by format, style, type and data type; compound documents must be taken apart to basic identified types with tags and metadata separated out; a filter  separates out common text from data objects; pattern and categorization, dictionary categorization, and syntactic categorization is employed; the document is deconstructed to its basic data elements and appropriately mapped (as taught by Redlich) with the system of monitoring multiple regulatory issuing agencies for regulatory changes, retrieving regulatory change data, storing regulatory change data, creating a compliance plan, updating regulatory change data, and displaying updated regulatory change data and compliance plan information (as taught by Davila) in order to organize and process data important to an enterprise operating the distributed computing system (Redlich 0082), provide an information classification system or engine which automatically categorizes information in unstructured information files and labels the same and permits the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (Redlich 0008), provide a hierarchical taxonomic system that can be used to build contextual filters and taxonomic filters (Redlich 0450), generate additional supplemental documents which the system administrator may use the create the hierarchical taxonomic classification system (Redlich 0074), prioritize and implement policies and rules with hierarchical taxonomic classifications (Redlich 0232), incorporate a filter generator to enhance the current user friendliness of the program (Redlich 0450), and establish information infrastructure policies and re-set the extraction engines to enforce the policies established thereby (Redlich 0068), wherein a system administrator may use the info infrastructure with an existing classification system and information policy, ruled-based or may have no pre-existing classification system for his or her documents (Redlich 0074).

Regarding claims 2 and 14, the combination of Davila and Redlich teaches the limitations of claims 1 and 13.
	Davila further discloses: 
	wherein determining the summary of compliance data comprises: classifying the aggregated data from the one or more external data sources to identify […] relationships between the aggregated data; 
	[the system allows a line of business to set up inventory classifications using the preferred taxonomy of that line of business (0046); using logical sequencing based on the taxonomy of feed data (0046); By automatically filtering each regulatory change through inventory classifications, an enterprise may save significant time and resources in compliance management because each regulatory change is sent only to the lines of business most likely affected by the change (0050)] Davila does not appear to explicitly recite a hierarchy of relationships
	identifying sets of categories by parsing the […] relationships; identifying the first set of rules by parsing the sets of categories, wherein each rule relates to a regulatory compliance obligation; and 
	The elements of the limitation above are addressed by addressing the substantially similar independent claim1 and claim 13 limitations of aggregating data from one or more external data sources, wherein the data comprises a first set of rules; 
generating a taxonomy from the data, the taxonomy including a first set of categories, wherein each of the categories is associated with a respective portion of the data; parsing the respective portion of the data associated with each category into the first set of rules. Additionally, as discussed above, Davila teaches that it is known to parse regulatory compliance data to analyze laws, rules, and regulations to determine if regulations affect their particular line of business (0050), and teaches that the system is configured to identify the regulatory change based on a citation taxonomy of the regulatory change data, wherein the regulatory change citation data is matched to a citation taxonomy of one or more regulatory inventories (0006, 0012, 0018, claim 3, claim 9, claim 15). Davila teaches identifying the regulatory change data comprises determining the issuing authority, the rule citation, the standard name of the rule, the region affected by the rule, and the new or changed text of the rule. This determination may be completed using logical sequencing based on the taxonomy of feed data. For example, the feed may provide a dataset containing a rule citation that matches the taxonomy expected by the system (0046). In such a case, the system registers that the regulatory change dataset is a rule from a specific source, and then the system can discern what the standard name of the rule is, who the issuing authority is, and what the new or changed language of the rule is. The enterprise may keep the rule citation taxonomy uniform throughout every line of business within the enterprise. In some embodiments, each line of business uses different rule citation taxonomies. In such embodiments, the system may match the regulatory change citation to the taxonomies of each individual line of business. By matching the regulatory change data citation taxonomy to the taxonomy of each individual line of business, the system allows a line of business to set up inventory classifications, described below, using the preferred taxonomy of that line of business (0046). Davila does not appear to explicitly recite a hierarchy of relationships
	generating a task and including the task in the summary of compliance data for complying with the regulatory compliance obligation.  
	Davila further discloses:
	[creating an action step that will become a part of the compliance action plan for the line of business associated with the regulatory change (0074); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step. This "Action Commentary" may be automatically populated with pre-programed language by the system, or may be populated by a user during the questionnaire stage (0075, Fig. 7); Executive Comments may be comments by a user, an administrator, or anyone associated with the enterprise and may provide instructions, clarification, or notes about the compliance action plan. The Internal/Outsource Description provides instructions, clarifications, or notes about the internal/outsourced nature of the compliance action plan (0076, Fig. 7); An action step is a remedial task to be performed by an employee of the enterprise, or by an independent contractor, on behalf of the enterprise. Completing all of the action steps closes out the compliance action plan, and means that the regulatory change is accounted for within the line of business (0056); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step (0075)]
	While Davila does not appear to explicitly teach a hierarchy of relationships, Redlich further discloses:
classifying the aggregated data from the one or more external data sources to identify a hierarchy of relationships between the aggregated data; identifying sets of categories by parsing the hierarchy of relationships; identifying the first set of rules by parsing the sets of categories, wherein each rule relates to a regulatory compliance obligation; 
[a system comprising information management data processing modules, wherein the information may in the context of government regulation or compliance requirements (0002-0003, 0066); data mining third party sources, wherein the system may continuously search outside data resources in real time (0101, 0172); parsing a document or data object, wherein a parsing algorithm targets the plaintext document or data object (0457, Fig. D-10); automatically parsing the source for content recognition and assessment of granular content, wherein the granular content is automatically metatagged for contextual relevancy, prioritization, compartmentalization, hierarchical taxonomic classes, relevancy, and other multi-tiered overlapping hierarchical factors (0236); a hierarchical taxonomic system comprising increasingly broader or higher levels of data classifications. The hierarchical taxonomic system can be used to build contextual filters and taxonomic filters (0034, 0069, Figs. C-8A through C-8D); the structure of information has evolved in usage over time from simple linear formats to complex hierarchical trees typified by tags, metadata and modifiers (0233; see also 0234, 0236, 0276)]
	The Examiner notes the limitations are recited in a manner in which the discussion of the motivation and rationale discussed with respect to claims 1 and 13 applies here, as well.

Regarding claims 3 and 15, the combination of Davila and Redlich teaches the limitations of claims 2 and 14.
	Davila further discloses: 
	wherein the hierarchy of relationships comprises a plurality of links between each rule of the first set of rules and at least one of: a regulatory jurisdiction, a regulatory body type within a given jurisdiction, a category of regulation by a given regulatory body, a module of regulatory authorities within a given category, a subject area with a given module, or a regulatory rule within a given subject area.  
	[The inventory table 420 may include links that allow a user 150 to print or export, to an external spreadsheet application, all or part of the inventory table information, for further analysis and record keeping purposes (0065); identifying the regulatory change data comprises determining the issuing authority, the rule citation, the standard name of the rule, the region affected by the rule, and the new or changed text of the rule (0046); regulatory change data may be created by an issuing authority. An issuing authority may be a rule maker, regulator, agency, body, organization, standard setter, or similarly responsible organization, including legal authorities, regional rule making bodies, and legal authorities or courts (0045)]

	Regarding claims 4 and 16, the combination of Davila and Redlich teaches the limitations of claims 2 and 13.
	Davila further discloses: 
	wherein determining the summary of compliance data comprises […a] summary of the task.  
	[The "Details" tab may give an in-depth view of a selected regulatory change, with information being pulled from the feed, the questionnaire, and a regulatory inventory associated with the affected line of business. The information provided under the "Details" tab may include a full description of the regulatory change, the native language description of the regulatory change, a docket number, a citation for the regulatory change, an enterprise issuance category, and details about whether the regulatory change requires English translation, or was issued jointly with other laws (0069); creating an action step that will become a part of the compliance action plan for the line of business associated with the regulatory change (0074); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step. This "Action Commentary" may be automatically populated with pre-programed language by the system, or may be populated by a user during the questionnaire stage (0075, Fig. 7); Executive Comments may be comments by a user, an administrator, or anyone associated with the enterprise and may provide instructions, clarification, or notes about the compliance action plan. The Internal/Outsource Description provides instructions, clarifications, or notes about the internal/outsourced nature of the compliance action plan (0076, Fig. 7); An action step is a remedial task to be performed by an employee of the enterprise, or by an independent contractor, on behalf of the enterprise. Completing all of the action steps closes out the compliance action plan, and means that the regulatory change is accounted for within the line of business (0056); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step (0075)]
	While Davila does not appear to explicitly recite the use of natural language processing to convert text from the one or more external data sources into plain English, Redlich further discloses:
	[Various type of classification systems (taxonomic systems) may be employed. For example, a dictionary classifies all words as nouns, verbs, adverbs, etc. This is one taxonomic system (0348); the importance of semiotic (words and objects in language) and pragmatic (words relationship to user) meaning as related to the regulation, interpretation, and the further use and application of the information, and the differentiation of data as to content, context, and concept (0234); a parsing algorithm to identify words or strings of data (0459); obtaining contextual, semiotic and taxonomic words, characters or data objects (0281); Semiotics include syntactics, semantics and pragmatics. Syntactics is the formal relationship between signs. Semantics is the meaning of signs and pragmatics is the relationship between signs and their users, such as the relationship of sentences to their environment (0281); using a spider or robot to gather contextual and semiotic filter data (0281); "Text" is a basic defined type…Pattern and categorization, dictionary categorization, and syntactic categorization is employed (0258); the document is deconstructed to its basic data elements and appropriately mapped (0352)]
	The Examiner notes the limitations are recited in a manner in which the discussion of the motivation and rationale discussed with respect to claims 1 and 13 applies here, as well.

	Regarding claims 5 and 17, the combination of Davila and Redlich teaches the limitations of claims 2 and 13.
	Davila further discloses: 
	the one or more programs further comprising instructions for receiving, from the user, one or more responses to one or more questions stored at a first database, and 
	[a system comprising executable software code configured to provide an interface to a database to manage a compliance policy with regards to regulatory change (0005, 0041; see also 0011); A user dashboard may be in communication with the data storage over a network (0041); executable software code is configured to provide a questionnaire to the user dashboard, receive a response, and create a compliance action plan for the regulatory change. The system may pull information from the regulatory inventory or other databases and communicate this information to the user dashboard, wherein the questionnaire may be pre-populated with questions directed to how the regulatory change may affect the line of business, the questionnaire may provide selectable answers for each question, and the questionnaire may include questions with a dropdown list of pre-populated responses, selectable by the user (0004, 0052, 0054, 0071, Fig. 2, Fig. 6; see also 0010, 0043, 0074)]
	selecting the one or more questions for presentation to the user based on a previous response from the user.  
	[the system may comprise multiple users and multiple user dashboards, wherein each set of users and their respective dashboards may be associated with a particular line of business (0039, Fig. 1); The user interface home page comprises a list of available inventories, such as Line of Business 1, Line of Business 2, Line of Business 3, etc., and an inventory classification dropdown menu, wherein a user may select a relevant classification and select an inventory to manage (0060-0061, Fig. 3); a regulatory index tool, which may include an inventory dropdown menu, wherein the user may select a certain relevant line of business, which determines which inventory information is relevant (0064, Fig. 4); the questionnaire may change between lines of business (0052, Fig. 2)]  This teaches the broadest reasonable interpretation of the limitation, wherein the user may access a user dashboard, and provide selections of an inventory classification and line of business to manage through the user interface, wherein the questionnaire is presented based on the user selection. 
	Additionally, Davila further discloses that the system may require all questions within the questionnaire to be completed by the user before the system will receiving the questionnaire answers and begin to create a compliance action plan for the regulatory change (0074). By requiring all questions within the questionnaire to be completed, Davila teaches the concept of a user responding to a question, and presenting a remaining question based on the previous response from the user. 

	Regarding claim 6, The system of claim 5, 
	The combination of Davila and Redlich teaches the limitations of claim 5.
	Davila further discloses: 
	wherein the one or more questions elicit business operational data from the user.  
	[using answers to impact assessment questions to reach a compliance status determination (0071, 0074, Fig. 6). The system may require all questions within the questionnaire to be completed by the user before the system will create a compliance action plan for the regulatory change (0074)]

	Regarding claim 7, The system of claim 1, 
	The combination of Davila and Redlich teaches the limitations of claim 1.
	Davila further discloses: 
	wherein the summary of compliance data includes text that is distinct from the data from the one or more external data sources.  
	[the system may create a compliance action plan (0004) and provide a compliance action plan user interface (0005); Executive Comments may be comments by a user, an administrator, or anyone associated with the enterprise and may provide instructions, clarification, or notes about the compliance action plan, and the Internal/Outsource Description provides instructions, clarifications, or notes about the internal/outsourced nature of the compliance action plan (0076, Fig. 7)]

	Regarding claim 8, The system of claim 1, 
	The combination of Davila and Redlich teaches the limitations of claim 1.
	Davila further discloses: 
	wherein the summary of compliance data displayed to the user includes instructional text comprising information describing tasks and formal requirements for complying with the first set of rules.  
	[creating an action step that will become a part of the compliance action plan for the line of business associated with the regulatory change (0074); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step. This "Action Commentary" may be automatically populated with pre-programed language by the system, or may be populated by a user 150 during the questionnaire stage (0075, Fig. 7); Executive Comments may be comments by a user, an administrator, or anyone associated with the enterprise and may provide instructions, clarification, or notes about the compliance action plan. The Internal/Outsource Description provides instructions, clarifications, or notes about the internal/outsourced nature of the compliance action plan (0076, Fig. 7); An action step is a remedial task to be performed by an employee of the enterprise, or by an independent contractor, on behalf of the enterprise. Completing all of the action steps closes out the compliance action plan, and means that the regulatory change is accounted for within the line of business (0056); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step (0075)]

	Regarding claim 9, The system of claim 1, 
	The combination of Davila and Redlich teaches the limitations of claim 1.
	Davila further discloses: 
	wherein aggregating the data from the one or more external data sources includes parsing the data received from the one or more external data sources, wherein the aggregated data corresponds to compliance.  
	The limitations above are addressed in addressing the substantially similar limitations of claim 1 of, “aggregating data from one or more external data sources, wherein the data comprises a first set of rules; generating a taxonomy from the data, the taxonomy including a first set of categories, wherein each of the categories is associated with a respective portion of the data; parsing the respective portion of the data associated with each category into the first set of rules, and parsing the first set of rules to identify compliance requirements”

Regarding claims 10 and 18, the combination of Davila and Redlich teaches the limitations of claims 1 and 13.
	Davila further discloses: 
	wherein the data from the one or more external data sources comprises regulatory compliance data and the one or more external data sources comprise one or more regulatory institutions.  
	[a computer-implemented system and method comprising memory storing executable software code configured to identify a regulatory change from the regulatory change data (0006, 0012, 0018, 0035, Fig. 1); regulatory change data may be created by an issuing authority. An issuing authority may be a rule maker, regulator, agency, body, organization, standard setter, or similarly responsible organization, including legal authorities, regional rule making bodies, and legal authorities or courts (0045); The system may display a table listing all relevant laws, rules, and regulations associated with a selected line of business. The list may be organized by citation, rule standard name, associated action plans, issuing authority, and other descriptive information for the laws, rules, and regulations (0065)]

	Regarding claim 11, The system of claim 1, 
	The combination of Davila and Redlich teaches the limitations of claim 1.
	Davila further discloses: 
	the one or more programs further comprising instructions for, in response to replacing the first set of rules with the second set of rules,
	[a system comprising executable software code configured to provide an interface to a database to manage a compliance policy with regards to regulatory change (0005, 0041; see also 0011); the feed may be one or more electronic databases that store regulatory change data and the network 110 monitors the feed in real time, or near real time, for new regulatory change data (0045, Fig. 2); This automatic nature of the system 100 allows an enterprise to constantly update and maintain its regulatory inventories with the most up-to-date regulatory change data available (0045); a process may need to be updated because of a regulatory change (0054, 0074)]
	displaying one or more questions to the user, 
	[a user dashboard may be in communication with the data storage over a network (0041); executable software code is configured to provide a questionnaire to the user dashboard, receive a response, and create a compliance action plan for the regulatory change, wherein the questionnaire may be pre-populated with questions directed to how the regulatory change may affect the line of business (0004, 0052, 0054, 0071, Fig. 2, Fig. 6)]
	wherein the updating of the summary of compliance data for the user is based at least in part on responses to the one or more questions from the user.  
	[providing a questionnaire to the user dashboard, receiving a response, and creating a compliance action plan for the regulatory change. The system may pull information from the regulatory inventory or other databases and communicate this information to the user dashboard, wherein the questionnaire may be pre-populated with questions directed to how the regulatory change may affect the line of business, the questionnaire may provide selectable answers for each question, and the questionnaire may include questions with a dropdown list of pre-populated responses, selectable by the user (0004, 0052, 0054, 0071, Fig. 2, Fig. 6; see also 0010, 0043, 0074); creating an action step that will become a part of the compliance action plan for the line of business associated with the regulatory change (0074); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step. This "Action Commentary" may be automatically populated with pre-programed language by the system, or may be populated by a user during the questionnaire stage (0075, Fig. 7); Executive Comments may be comments by a user, an administrator, or anyone associated with the enterprise and may provide instructions, clarification, or notes about the compliance action plan. The Internal/Outsource Description provides instructions, clarifications, or notes about the internal/outsourced nature of the compliance action plan (0076, Fig. 7)]

	Regarding claims 12 and 19, the combination of Davila and Redlich teaches the limitations of claims 1 and 13.
	Davila further discloses: 
	wherein displaying the updated summary of compliance data comprises 
displaying a dashboard summary of regulatory compliance data related to the updated summary of compliance data. 
	[providing a questionnaire to the user dashboard, receiving a response, and creating a compliance action plan for the regulatory change. The system may pull information from the regulatory inventory or other databases and communicate this information to the user dashboard, wherein the questionnaire may be pre-populated with questions directed to how the regulatory change may affect the line of business, the questionnaire may provide selectable answers for each question, and the questionnaire may include questions with a dropdown list of pre-populated responses, selectable by the user (0004, 0052, 0054, 0071, Fig. 2, Fig. 6; see also 0010, 0043, 0074); creating an action step that will become a part of the compliance action plan for the line of business associated with the regulatory change (0074); The "Action Commentary" may be a description of the action step that details and/or clarifies the actions necessary to satisfy the action step. This "Action Commentary" may be automatically populated with pre-programed language by the system, or may be populated by a user during the questionnaire stage (0075, Fig. 7); Executive Comments may be comments by a user, an administrator, or anyone associated with the enterprise and may provide instructions, clarification, or notes about the compliance action plan. The Internal/Outsource Description provides instructions, clarifications, or notes about the internal/outsourced nature of the compliance action plan (0076, Fig. 7)]

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689